McKinstry, J., and Sharpstein, J., concurring.
We think the street law of 1872 is a part of the charter of the city and county of San Francisco, which was not re*479pealed or abrogated by the constitution of 1879. Our reasons for this conclusion are fully set forth in the opinion of Mr. Justice Sharpstein in Staude v. Election Commissioners, 61 Cal. 324, and in the opinion of Mr. Justice McKinstry in Donahue v. Graham, 61 Cal. 277-282.
We also think that the act of March, 1885, is not a “ general law ” within the meaning of the last clause of section 6, article 11, of the constitution.
We do not deem it necessary, however, to dissent from the judgment, inasmuch as the petitioner has not prayed for a writ of mandate, and the petition avers that the law of 1872 is not in force, while the law of 1885 has not been complied with. In the exercise of its jurisdiction to entertain or refuse the application, the court below was justified in refusing it to one who (even if he had asked for a writ) has declared in his petition that, in his own judgment, he is not entitled to it.